PER OURTAM.
The defendant was convicted in the district court in and for the county of Hennepin, on March 8, 1895, of the crime of murder in the first degree, and on March 11, 1895, such court adjudged that after the lapse of three months, and at a time to be fixed by the governor of the state, the defendant be taken to the place of execution, and there hanged. A motion to set aside this judgment and for a new trial was made on behalf of the' defendant, and denied by the court on April 20, 1895. From such order he appealed to this court. On June 19, 1S95, he moved this court for a stay of execution of the sentence until such time as his appeal can be heard and determined by this court.
The right to a stay, even in a capital case, is not coincident with the right of appeal. It is not a matter of absolute right, and the courts may refuse it, if satisfied, on inspection of the record, that there is no merit in the appeal. In the case where the appeal involves a human life, unless we are free from reasonable doubt upon all of the errors assigned, we ought not to pass on them before they *116are fully and formally argued upon the hearing of the appeal. State v. Holong, 38 Minn. 368, 37 N. W. 587. We have examined the defendant’s assignments of errors, and, while we entertain no reasonable doubt that many of them are without merit, yet, as to some of them, we have such doubt. We are not to be understood as intimating any opinion as to the alleged errors upon which we have doubts, for the only opinion we have formed in the premises is that they come within the rule stated, and that we ought not to pass upon them before they are fully and formally argued upon the hearing of the appeal.
Motion must be granted. So ordered.